UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7005


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

P. W. FERGUSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:06-cr-00061-JFA-6; 3:10-cv-70252-JFA)


Submitted:   February 9, 2012               Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


P. W. Ferguson, Appellant Pro Se.       Jimmie Ewing, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            P. W. Ferguson seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate     of    appealability.          28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a     substantial    showing       of    the    denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Ferguson has not made the requisite showing.

Accordingly,       we     deny   Ferguson’s     motion   for    a    certificate     of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately




                                           2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3